Citation Nr: 0820592	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  03-37 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for acne vulgaris with 
multiple cysts.  

2.  Entitlement to service connection for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1988.  His decorations include the Combat Infantryman's 
Badge.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for a left 
knee disorder being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran did not incur acne vulgaris with multiple cysts 
in service.


CONCLUSION OF LAW

Service connection for acne vulgaris with multiple cysts is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in February 2001.  In an April 2006 letter, the 
RO provided information addressing the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim and explained the efforts taken to obtain 
the veteran's service medical records.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The claims were subsequently 
readjudicated in June and November 2007 supplemental 
statements of the case.  

VA has provided the veteran a VA examination and obtained a 
medical opinion as to the etiology of claimed disorder 
addressed herein.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA is under a duty to make as many requests as are necessary 
to obtain records in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(2).  In cases where a veteran's 
service treatment records are unavailable, the Board has a 
heightened duty to provide an explanation of reasons or bases 
for its findings. See O'Hare vs. Derwinski, 1 Vet. App. 365 
(1991).  Most of the veteran's service treatment records are 
not in the claims file and review of the claims file reveals 
that they were apparently lost.  The RO has made a formal 
finding that these records are unavailable after searching 
alternative sources.  Nonetheless, with respect to his claim 
of entitlement to service connection for acne vulgaris with 
multiple cysts, this is of no consequence.  As will be shown 
below, the veteran's service treatment records pertaining to 
treatment for cysts are in the claims file and an adequate 
history of this disorder has been noted.  Accordingly, the 
Board finds that no further assistance is necessary in this 
regard. 

Of record is a March 2008 request from the Social Security 
Administration (SSA) to VA requesting release of the 
veteran's VA medical records.  In this regard, the Board 
notes that where VA has actual notice of the existence of 
records held by SSA which appear relevant to a pending claim, 
VA has a duty to assist by requesting those records from SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) 
(emphasis added).  There is no indication that the veteran 
has been granted SSA disability benefits or that there are 
potentially relevant outstanding records.  The SSA request 
was for VA records, which are contained in the claims file.  
Accordingly, the Board finds that no development is necessary 
in this regard because there is no indication that SSA is in 
possession of any outstanding relevant evidence.  Id.; see 
also 38 C.F.R. § 3.159(c)(2).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service medical records show that in September 
1982 he was diagnosed as having a left posterior pharyngeal 
wall cyst and a right cheek sebaceous cyst.  These cysts were 
excised without any complications noted.  

The veteran's separation examination dated in May 1988 
revealed a normal head, face, neck, scalp, nose and skin.  It 
also noted a history of removal of cysts in 1977, 1982, 1984 
and 1987.

Several years after his discharge from service the veteran 
received treatment for various skin disorders.  Post-service 
private medical records show treatment for a cyst on the left 
cheek in February 1992.  A September 1997 VA Agent Orange 
examination shows a diagnosis of acne vulgaris in September 
1997.  A September 1997 letter from Brooks Hospital notes 
diagnosis and treatment of cellultis of the face in November 
1992.

In an October 2003 rating decision, the veteran was granted 
service connection for excision of a subcutaneous cyst of the 
right cheek.  

In May 2007 the veteran was provided a VA skin examination.  
The examiner noted a history of acne vulgaris of the face and 
neck and a history of an epidermal inclusion cyst removed 
from the right face in September 1982, as well as other 
facial cysts or infections after military service.  The 
examiner also noted a history of acne vulgaris since 1997.  
Examination of the skin showed acne vulgaris of the face and 
neck as well as scars of the left chin and scalp from removal 
of cysts following service.  The examiner diagnosed acne 
vulgaris, under treatment.  The examiner opined that the 
veteran's claimed condition of multiple cysts is not caused 
by or a result of service.  As a rationale for that opinion, 
the examiner noted that the veteran had two distinct cysts 
removed during service, but was not diagnosed with any 
chronic or recurrent facial or body cyst condition.  He was 
not diagnosed or treated for acne vulgaris while on active 
duty.  His current problem is acne vulgaris of the face and 
neck which developed after service.  

Service connection for acne vulgaris with multiple cysts is 
not established.  The medical evidence of record shows that 
the veteran was treated for cysts in service, but does not 
establish that he incurred a chronic skin disorder.  His 
separation examination did not reveal acne vulgaris with 
multiple cysts.  Post-service, the veteran was treated for 
cysts and it was not until 1997 that the veteran was 
diagnosed as having acne vulgaris, approximately 9 years 
following his discharge.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Moreover, the May 2007 VA examination 
did not find that the veteran's currently diagnosed skin 
disorder manifested in service.  His service medical records 
disclose treatment for cysts, but the evidence does not 
establish that this was the onset of a chronic condition.  
The preponderance of the evidence is against the claim and it 
must therefore be denied.  


ORDER

Entitlement to service connection for acne vulgaris with 
multiple cysts is denied.


REMAND

VA is under a duty to make as many requests as are necessary 
to obtain records in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(2).  In cases where a veteran's 
service treatment records are unavailable, there is a 
heightened duty to assist.  Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 37 (1990).  
Most of the veteran's service treatment records are not in 
the claims file and the RO has made a formal finding that the 
veteran's service treatment records are unavailable.  

Further development is necessary to decide this claim.  The 
veteran is claiming that he incurred a chronic left knee 
disorder in service.  Most of his service treatment records 
are unavailable, but a December 1987 report of medical 
history discloses a complaint of a left knee problem and the 
veteran has submitted an affidavit attesting to injury of 
this knee in service in 1975.  Current medical records 
disclose diagnosis of degenerative joint disease (DJD) of the 
left knee.  The May 2007 VA examination contains a diagnosis 
of the left knee, but does not attribute it to service based 
on a lack of in-service evidence.  The examiner did not 
consider the notation of a left knee problem or the veteran's 
affidavit in reaching this conclusion.  The Board thus finds 
that the examination report is insufficient to decide the 
claim.  

Because the May 2007 VA examination is insufficient to decide 
this claim and the low threshold of a suggestion of a nexus 
between the veteran's left knee disorder and service has been 
met, the Board finds that it is necessary to obtain an 
addendum to the May 2007 VA examination report.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
This is especially true because the duty to assist is 
heightened in this case.  See Cuevas, 3 Vet. App at 548; 
Jolley, 1 Vet. App. at 39-40.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the 
examiner who performed the May 2007 
examination of the knee (if available), or 
another appropriate physician, to obtain 
an addendum opinion as to the etiology of 
any diagnosed left knee disability.  After 
reviewing the claims folder, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that any 
currently diagnosed left knee disorder is 
related to service.  The examiner should 
specifically address the veteran's history 
of left knee complaints in service, in 
1975 and again in December 1987.

Complete rationale for any opinion 
expressed must be provided.  If the 
physician providing the opinion determines 
that an examination is required, the 
veteran should be scheduled for such.  

2.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the claim 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


